Citation Nr: 0302778	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  97-20 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

1.  Entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.29, based on a period of 
hospitalization from December 26, 1993, to April 21, 1994. 

2.  Entitlement to a temporary total disability rating, 
pursuant to 38 C.F.R. § 4.29, based on a period of 
hospitalization from October 20, 1995, to December 23, 1995. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1954.

This appeal originates from a September 1996 rating decision 
of the Huntington, RO Satellite Rating Activity that denied 
the veteran's claim for a temporary total disability rating 
related to hospital stays from December 26, 1993, to April 
21, 1994, and from October 20, 1995, to December 23, 1995.  
The RO in New York, New York, provided the veteran with 
notice of this decision in September 1996.  The veteran 
submitted a notice of disagreement with the decision in 
November 1996, and a statement of the case was issued in May 
1997.  The veteran perfected his appeal to the Board of 
Veterans' Appeals (Board) in June 1997.

Preliminarily, it is pertinent to note that while the RO 
characterized the veteran's second period of hospitalization 
as beginning on October 29, 1995, both the veteran's initial 
claim and the hospital records show that the hospitalization 
began on October 20, 1995.  Accordingly, the issue pertaining 
to this period of hospitalization as noted on the title page 
reflects the correct October 20, 1995, date.


REMAND

Received in September 1997 was a letter from the veteran's 
representative informing VA that the veteran wished to appear 
personally before a local hearing officer in order to provide 
testimony on the above-noted claim.  To date, it does not 
appear that the veteran has been afforded a hearing as 
requested, and there is no indication in the claims file that 
the hearing request has been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  As such, and, in accordance 
with the veteran's request, the veteran must be provided an 
opportunity to present testimony at a local hearing at the 
RO.

To ensure that full compliance with due process requirements 
have been met, these matters are hereby REMANDED to the RO 
for the following action:

1.  The RO should appropriately schedule 
the veteran for a local hearing at the RO 
at the earliest available opportunity.  
(Note:  If the veteran no longer desires 
such a hearing, a statement (preferably, 
a signed writing) to that effect should 
be associated with the claims file, and 
the file transferred to the Board in 
accordance with current appellate 
procedures.)

2.  In the event that a hearing is still 
desired and conducted, the RO should 
thereafter reconsider the veteran's claim 
for a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29, based on 
periods of hospitalization from December 
26, 1993, to April 21, 1994, and from 
October 20, 1995, to December 23, 1995.  
If the benefit sought continues to be 
denied, a supplemental statement of the 
case should be issued.  After the veteran 
and his representative have been given an 
opportunity to respond to the 
supplemental statement of the case, the 
claims folder should be returned to this 
Board for further appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




